DETAILED ACTION
  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant submitted remarks in response to the latest Office action on 8 August 2022.  Therein, Applicant amended claims 1, 8 and 15; no claims were cancelled or added.   The submitted claims have been entered and are considered below.  

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments  
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection required by the new amendment does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.    
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Minster, et al. (U.S. Patent Publication No. 2017/0267256) in view of Magazinik, et al. (U.S. Patent Publication No. 2017/0052034) and in view of Maes, et al. (U.S. Patent Publication No. 2002/0135618).   
For claim 1, Minster discloses a method implemented on a computer having a processor, a storage, and a communication platform for motion planning for an autonomous driving vehicle (see para. 0019-0020), the method comprising: obtaining, via the processor, self-aware capability parameters instantiated with respect to a current location of the autonomous driving vehicle (see paras. 0044-0046), the self-aware capability parameters including self-aware capability parameters for at least one scenario associated with a first passenger present in the autonomous driving vehicle (see paras. 0044-0049, capability to perform certain functions but limits performance based on preferences; legal ambiguity – capable to change lanes, but may be ticketed; ticketed is undesirable), the at least one scenario indicating: a current state of the first passenger (see paras. 0076-0077).  Minster does not explicitly disclose the other aspects of the scenario.  
A teaching from Magazinki discloses a scheduled event including a change of presence of passengers in the autonomous driving vehicle, and an event time associated with the scheduled event (Magazinik, para. 0075).  It would have been obvious to one of ordinary skill in the art to modify Healey to include the teaching of Magazinik based on the motivation to improve how the driver is navigated to the passenger's pick-up location and transportation of the passenger from the pick-up location to the passenger's destination location is facilitated.
Continuing with the claim, Minster further discloses receiving real time observations of the first passenger present in the autonomous driving vehicle (see paras. 0071-0073, 0076, 0077), the real time observations providing a reaction cue of the first passenger (see paras. 0071-0073, 0076, 0077).   Minster does not explicitly disclose personalized acoustic and visual feature models.  
A teaching from Maes discloses a personalized acoustic feature model associated with the first passenger and a personalized visual feature model associated with the first passenger (see paras. 0144-0146, acoustic personalized model; see paras. 0112, 0146, visual features determined by model; see paras. 0158, 0168-0171, 0175, then determined to estimate personal preference).    It would have been obvious to one of ordinary skill in the art to modify Minster to include the teaching of Maes based on the motivation to improve a computer system that cause execution of one or more actions to occur in the environment based on at least one of the determined intent, the determined focus and the determined mood and additionally, stores at least a portion of results associated with the intent, focus and mood determinations made by the processor for possible use in a subsequent determination or action.  
Continuing with the claim, Minster further discloses analyzing, via the processor, and based on the real time observations of the first passenger to estimate a personalized preference of the first passenger with respect to vehicle motion at the current location, the personalized preference of the first passenger specifying a route selection preference associated with the at least one scenario (see paras. 0071-0073; 0076, 0077; driving more slowly based on feedback may change the route selected due to a predetermined arrival/event time – slower speed requires more direct route; faster speed allows to avoid some areas or optimize route for efficiency); and planning, via the processor and for the event time (see para. 0044-arrive on time), a vehicle motion of the autonomous driving vehicle based on the change of presence of passengers (see paras. 0080-0081) included in the self-aware capability parameters and the personalized preference of the first passenger (see paras. 0080-0081, preference may be kept, included in capabilities and limits thereof).
Regarding claim 2, Minster further teaches wherein the self-aware capability parameters include intrinsic capability parameters and extrinsic capability parameters, the intrinsic capability parameters specifying attributes of the autonomous driving vehicle itself that limit a power of the autonomous driving vehicle to take certain actions (see para. 0044, max braking is an attribute that limits the power to execute certain actions of preferred braking, every braking may occur with maximum force, but may not be optimal by self-aware parameters), the extrinsic capability parameters specifying conditions external to the autonomous driving vehicle that limit the operational capability of the autonomous driving vehicle (see para. 0044, environmental reactions, puddle limits speed capability).
With regards to claim 3, Minster further teaches updating the self-aware capability parameters to reflect a current scenario that the autonomous driving vehicle is currently associated with (see para. 0076, sleep detected puts limit on capability of speed).
Referring to claim 4, Minster further discloses wherein the personalized preference of the first passenger with respect to the vehicle motion at the current location is estimated based on at least one of: an explicit indication of the personalized preference; a reaction of the first passenger to the vehicle motion at the current location; or the at least one scenario associated with the first passenger (see para. 0072, “Oh God! Too Fast!”).
With reference to claim 5, Minster further discloses wherein the reaction of the first passenger is estimated by: selectively activating, based on a time of a day, one or more in-situ sensors (see para. 0052, 0023); obtaining, via the one or more in-situ sensors, sensor data (see para. 0052); identifying at least one feature associated with the first passenger based on the sensor data (see para. 0072); identifying the reaction cue of the first passenger based on at least one of a visual feature of the at least one feature, or an acoustic feature of the at least one feature (see para. 0072); and estimating the reaction of the first passenger to the vehicle motion at the current location based on the reaction cue of the first passenger (see para. 0072).  
For claim 6, Minster further teaches evaluating a reaction of the first passenger to the vehicle motion at the current location based on an express statement of the first passenger (see para. 0072, “Oh God! Too Fast!”). 
Regarding claim 7, Minster further discloses wherein the at least one scenario further indicates at least one or more of: an urgency that the first passenger faces; an age of the first passenger or a health condition of the first passenger (see para. 0049, hospital; 0076, sick).
Claims 8-14 are rejected for corresponding reasons as claims 1-7. 
Claims 15-21 are rejected for corresponding reasons as claims 1-7.

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663